EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Khin Chin on 03/10/2021.

The application has been amended as follows: 
1. Claim 1, line 4, immediately after the phrase “1 % w/w to 5 % w/w” there has been inserted the phrase ----- , wherein the amount of dexmedetomidine provides for a peak transdermal flux that is 5-fold greater as compared to a transdermal delivery device consisting of a backing layer in contact with a dexmedetomidine composition that consists of dexmedetomidine, a solubility enhancer and an acrylate pressure sensitive adhesive that lacks pendant functional groups-------
2. Claim 92, line 5, immediately after the phrase “1 % w/w to 5 % w/w” there has been inserted the phrase ----- , wherein the amount of dexmedetomidine provides for a peak transdermal flux that is 5-fold greater as compared to a transdermal delivery device consisting of a backing layer in contact with a dexmedetomidine composition that consists of dexmedetomidine, a solubility enhancer and an acrylate pressure sensitive adhesive that lacks pendant functional groups-------

4. Claims 110 and 112 have been cancelled without prejudice thereunto.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612